DETAILED ACTION

The response filed May 20, 2022 has been entered. Claims 1, 3-4, 6-12, and 21-23 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-12, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Okura et al. (“Okura”, US 2017/0027844 A1) in view of Church (US 2002/0128579 A1).
Regarding claims 1, 3-4, 6-12, and 21-23, Okura discloses an eye-makeup cosmetic composition (title) used for adhering fake eyelashes to eyelids ([0004]) and discloses an example in [0192], Table 1 which comprises 46.75% acrylates/ethylhexylacrylate copolymer, 2.5% charcoal powder, 0.9% phenoxyethanol, and 45.024% water (Table 1, Example 1).
Further regarding claim 5, Okura teaches charcoal powder but does not expressly teach the charcoal powder is activated charcoal powder. However, charcoal and activated charcoal has often been used interchangeably in the art. For example, Church discloses a charcoal skin patch (title) and teaches the charcoal composition includes activated charcoal (abstract). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use an activated charcoal as the charcoal powder as it has increased surface area ([0006]) and was already well known in the art.
As to claims 4, Okura does not expressly teach the derivation of the charcoal powder or how it was processed. However, the listed components and processes are well known in the art, and it would have been obvious to one of ordinary skill in the art to use such materials and processes to form the charcoal powder.
As to claim 6, Okura teaches the amount of pigment can be 1% by weight or more ([0110]).
As to claim 8, Okura teaches the particle size can be 0.1 to 200 microns ([0104]).
As to claim 10, Okura teaches carbon black and titanium dioxide, inter alia ([0106]).
As to claim 12, Okura does not require any of the listed additives.
As to claim 22, Okura teaches a thickener but does not disclose the exact viscosity. However, it is known that thickeners are used to adjust viscosity (Abstract). It would have been obvious to vary the amount of thickener to arrive at the optimum viscosity.
Furthermore, there would be a reasonable expectation that the viscosity of the composition of Okura would be substantially similar to Applicant’s composition since the compositions are substantially similar.
As to claim 23, Okura does not teach adhesive strength. However, since the components of the composition are substantially the same, there would be a reasonable expectation that the adhesive strength would be substantially similar. Further, Okura teaches the composition provides appropriate adhesiveness for fake eyelashes (abstract), which is the same use as the instant invention.

Response to Arguments
Applicant's arguments have been fully considered but are not found persuasive.
Applicant argues that Okura does not teach activated charcoal. However, charcoal and activated charcoal were both well known and often used interchangeably in the art, as evidenced by Church in the rejection above.
Applicant also argues that Okura does not teach the claimed viscosity. However, since the compositions are substantially similar, there would be a reasonable expectation that the viscosity of the composition would be similar as well.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/               Primary Examiner, Art Unit 1746